DISTRIBUTION AGREEMENT SALIENT ABSOLUTE RETURN FUND SALIENT ABSOLUTE RETURN INSTITUTIONAL FUND Salient Capital, L.P. 4265 San Felipe, Suite 800 Houston, Texas 77027 This Distribution Agreement (the “Agreement”) dated as of January 29, 2010, shall be entered into by and among the funds listed in Appendix B (each a “Fund” and collectively the “Funds”), each of which is a Delaware statutory trust operating as a closed-end, non-diversified management investment company registered under the Investment Company Act of 1940, as amended (the “1940 Act”), and Salient Capital, L.P. (the “Distributor”), a Delaware limited partnership operating as a broker-dealer, registered under the Securities and Exchange Act of 1934, as amended (the “1934 Act”), and with the Financial Industry Regulatory Authority, Inc. (“FINRA”). WHEREAS (A) The Funds desire to issue shares (“Shares”), pursuant to each Fund’s registration statement on Form N-2 dated [], as amended or supplemented from time to time including the prospectus and the statement of additional information (“SAI”) and any supplements or amendments thereto or materials incorporated by reference into the prospectus of SAI (collectively, “Registration Statement”). (B) The Funds desire to appoint the Distributor as distributor with respect to the Shares, and the Distributor is willing to accept such appointment. NOW IT IS AGREED AS FOLLOWS: 1. Distribution of Shares (a)Subject to the terms and conditions set forth herein, the Fund appoints the Distributor as its non-exclusive distributor in connection with the offer and sale of Shares, and the Distributor hereby accepts such appointment and agrees to use its reasonable best efforts to offer and sell Shares to investors whom the Distributor reasonably believes meet the eligibility requirements set forth in the Registration Statement and to use all reasonable efforts to assist the Fund in closing the sale of Shares by each investor who submits a Subscription Agreement (as defined below).Unless otherwise agreed by the parties, the Fund and/or Salient Advisors, L.P., investment adviser and services agent to the Fund (the “Investment Adviser” or the “Services Agent”), shall be responsible for reviewing each Subscription Agreement to confirm that it has been completed in accordance with the instructions thereto and that each has been completed by or on behalf of an “Eligible Investor” as described in the Registration Statement.The Fund and/or the Services Agent, in its or their sole discretion, may return to the Distributor any Subscription Agreement that is not completed to its or their satisfaction and shall be under no obligation to accept any Subscription Agreement.The Distributor is not obligated to sell any specific number of Shares or to purchase any Shares for its own account.The Fund shall be entitled to appoint additional distributors. (b) In offering Shares, the Distributor shall act solely as the agent of the Fund not as principal. (c)Prior to forwarding a Subscription Agreement to the Fund and/or the Services Agent (or their or its designee) for acceptance, the Distributor shall use its reasonable efforts to determine that the subscriber for Shares has a legitimate source of funds, that there is no reason to suspect such subscriber of money laundering activities, and that in forwarding the Subscription Agreement the Distributor is compliant with the program described in Section 5(g). (d)For purposes of the offering of Shares, the Fund has furnished to the Distributor copies of the Registration Statement and subscription documentation (the “Subscription Agreement”).Additional copies of such documents will be furnished to the Distributor at no cost to the Distributor in such numbers as may be reasonably requested.The Distributor is authorized to furnish to prospective subscribers for Shares only such information concerning the Fund and the offering as may be contained in the Registration Statement, the Fund’s formation documents, or any other documents, including sales material, if filed with the Registration Statement or approved in writing by the Fund (collectively with the Registration Statement, formation documents and Subscription Agreement, the Fund’s “Offering Documents”). (e)The Fund may suspend or terminate the offering of any Shares at any time as to specific classes of investors, as to specific jurisdictions or otherwise.A Fund will promptly advise the Distributor of the determination to cease offering Shares or recommence offering Shares.Upon notice to the Distributor of the terms of such suspension or termination, the Distributor shall suspend solicitation of subscriptions for Shares in accordance with such terms until the Fund notifies the Distributor that such solicitation may be resumed. (f)The Fund will furnish the Distributor with such documents as it may reasonably require, from time to time, for the purpose of enabling it to offer and sell Shares as contemplated by this Agreement, or in order to evidence the accuracy of any of the representations and warranties, or the fulfillment of any of the conditions contained in this Agreement.All proceedings taken by the Fund in connection with the issuance and sale of Shares as contemplated in this Agreement will be satisfactory in form and substance to the Distributor. (g)The Distributor accepts such appointment as distributor and agrees to render such services and to assume the obligations herein set forth for the compensation herein provided.The Distributor agrees to (a) provide one or more persons during normal business hours to respond to telephone questions from prospective investors concerning the Funds that are referred to it by the Funds’ service providers, (b) monitor the processing of purchase and repurchase orders for Fund Shares by the Funds’ service providers, (c) enter into distribution and service agreements with broker-dealers and other financial intermediaries, and (d) perform such other services as the parties may agree from time to time.The Distributor shall for all purposes herein provided be deemed to be an independent contractor and, unless expressly provided herein or otherwise authorized, shall have no authority to act for or represent the Fund in any way.The 2 Distributor, by separate agreement with the Fund, may also serve the Fund in other capacities.The services of the Distributor to the Fund under this Agreement are not to be deemed exclusive, and the Distributor shall be free to render similar or other services to others so long as its services hereunder are not impaired thereby.The Distributor represents that it is a registered securities dealer and a member in good standing of FINRA. (h)The Distributor will prepare and deliver such reports as requested by each Fund’s Board of Trustees, and otherwise from time to time as requested by the Fund.Such reports shall be in substantially the form requested by the Fund.If requested by the Funds, the Distributor shall send, at its own expense, one or more appropriate representatives to report in person at a meeting of the Funds’ Board of Trustees. (i)The Distributor will use appropriate efforts to market the Funds and solicit orders for the sale of the Shares at such prices and on the terms and conditions set forth in the Registration Statement.The Distributor agrees to file with all necessary regulatory authorities, such as FINRA and the Securities and Exchange Commission (the “SEC”), such advertising and sales literature as has been previously approved by the Funds.The Distributor agrees that it will have legal responsibility under all applicable laws, rules and regulations, including the rules and regulations of the SEC and FINRA, for the form and use of all advertising and sales literature for the Funds which the Distributor prepares, uses, approves for use and/or files with the SEC and/or FINRA. (j)In carrying out its duties and responsibilities hereunder, the Distributor may, pursuant to separate written contracts, appoint various financial services firms and/or advisers (“Firms”), to provide advertising, promotion and other distribution services contemplated hereunder directly to or for the benefit of existing and potential shareholders who may be clients of such Firms.Such Firms shall at all times be deemed to be independent contractors retained by the Distributor and not the Fund. (k)The Distributor shall use its reasonable best efforts with reasonable promptness to sell such part of the authorized Shares of the Fund remaining unissued as from time to time that shall be effectively registered under the Securities Act of 1933, as amended (“Securities Act”), at prices determined as hereinafter provided and on terms hereinafter set forth, all subject to applicable federal and state laws and regulations and to the Fund’s currently effective Registration Statement; provided, however, that the Distributor may, in its discretion, refuse to accept orders for Shares from any particular applicant.Without limiting the foregoing, the Distributor agrees to: (i) sell Shares only to an investor who is an “Eligible Investor” as that term is defined in the Registration Statement; (ii) obtain and comply with any investor certification requirements set forth in the Fund’s Registration Statement; and (iii) impose the requirements set forth in (i) and (ii) of this paragraph as a condition of the sales activity of any Firm or other person with whom the Distributor enters into a selling group arrangement with respect to the Shares. (l)The Distributor shall sell Shares of the Fund to or through qualified Firms in such a manner, not inconsistent with the provisions hereof and the Fund’s Registration Statement, as the Distributor may determine from time to time, provided that no Firm or other person shall be appointed or authorized to act as agent of the Fund without prior consent of the Fund.The 3 Distributor is authorized to enter into member servicing arrangements with such Firms as described in the Fund’s Registration Statement, as applicable, and the Fund, as described in its Registration Statement, as applicable, will reimburse the Distributor for any payments made to such Firms that have agreed to provide ongoing member services and account maintenance services to members in the Fund that are their customers.In addition to sales made by it as agent of the Fund, the Distributor may, in its discretion, also sell Shares of the Fund as principal to persons with whom it does not have selling group agreements. (m)Shares of the Fund offered for sale or sold by the Distributor shall be so offered or sold at a price per Share determined in accordance with the Registration Statement.The price the Fund shall receive for Shares purchased from it shall be the net asset value used in determining the public offering price applicable to the sale of such Shares, except with respect to Shares sold during the initial offering period, as defined in the Registration Statement, which shall be offered and sold at the price set forth therein. (n)The Distributor may compensate Firms, from its fees, for sales of Shares at the commission levels provided in the Registration Statement from time to time.The Distributor may also pay other commissions, fees or concessions to Firms, and may pay them to others in its discretion, in such amounts as the Distributor shall determine from time to time consistent with applicable regulations. (o)The Distributor will require each Firm to conform to the provisions hereof and the Registration Statement with respect to the public offering price or net asset value, as applicable, of the Fund’s Shares, and neither the Distributor nor any such Firms shall withhold the placing of purchase orders so as to make a profit thereby. (p)The Fund will use its reasonable best efforts to keep effectively registered under the Securities Act, for sale as herein contemplated, such Shares as the Distributor shall reasonably request and as the Securities and Exchange Commission shall permit to be so registered.Notwithstanding any other provision hereof, the Fund may terminate, suspend, or withdraw the offering of Shares whenever, in its sole discretion, actions it deems to be desirable. (q)The Fund will execute any and all documents and furnish any and all information that may be reasonably necessary in connection with the qualification of its Shares for sale (including the qualification of the Fund as a dealer where necessary or advisable) in such states as the Distributor may reasonably request (it being understood that the Fund shall not be required without its consent to comply with any requirement which in its opinion is unduly burdensome).The Fund will furnish to the Distributor from time to time such information with respect to the Fund and its Shares as the Distributor may reasonably request for use in connection with the sale of Shares of the Fund. (r)The Distributor shall issue and deliver or shall arrange for various Firms to issue and deliver on behalf of the Fund such confirmations of sales made by it pursuant to this Agreement as may be required under any applicable law.At or prior to the time of issuance of Shares, the Distributor will pay or cause to be paid to the Fund the amount due the Fund for the sale of such Shares.Shares shall be registered on the transfer books of the Fund in such names and denominations as the Distributor may specify. 4 (s)The Distributor shall order Shares of the Fund from the Fund only to the extent that it shall have received purchase orders therefore.The Distributor will not make, or authorize Firms or others to make (a) any short sales of Shares of the Fund; or (b) any sales of such Shares to any member of the Fund’s board of trustees (“Board”) or officer of the Fund or to any officer or Board member of the Distributor or of any corporation or association furnishing investment advisory, managerial or supervisory services to the Fund, or to any corporation or association, unless such sales are made in accordance with the Registration Statement relating to the sale of such Shares.The Distributor, on behalf of and for the account of the Fund, may repurchase the Shares of the Fund at such prices and upon such terms and conditions as shall be specified in the Fund’s Registration Statement.In selling or repurchasing Shares of the Fund for the account of the Fund, the Distributor will in all respects conform to the requirements of all state and federal laws and the Conduct Rules of FINRA, relating to such sale or repurchase, as the case may be.The Distributor will observe and be bound by all the provisions of the Fund’s organizational documents (and of any fundamental policies adopted by the Fund pursuant to the 1940 Act), which in any way require, limit, restrict, prohibit or otherwise regulate any action on the part of the Distributor hereunder. 2. Handling of Orders (a)For purposes of this Agreement, purchases of Shares whose subscriptions were solicited by the Distributor and accepted by the Fund are referred to herein as the “Distributor’s Subscribers.” (b)All properly presented and accepted subscriptions of the purchase of Shares shall be executed at the offering price per Shares as described in the Registration Statement. (c)The procedures relating to soliciting and the handling subscriptions for Shares will be subject to the terms of the Registration Statement and the Operating Procedures set forth in Appendix A hereto. (d)Payments for Shares shall be made as specified in the Registration Statement and Subscription Agreement. (e)The Distributor will not at any time be responsible for performing recordkeeping or accounting services with respect to the Fund, except as may be described herein.The Fund shall promptly inform the Distributor of the Fund’s net assets and net asset value per Share (and/or in certain instances estimated net asset values) as soon as reasonably practicable following their calculation.The Distributor is authorized to communicate such calculations to each of the Distributor’s Subscribers.In the event that estimated net asset values are provided in lieu of net asset values, the Distributor shall make appropriate disclosures to the Distributor’s Subscribers. 3. Fees and Expenses (a)The Distributor shall not receive any fees, sales load or commissions or charges, or other compensation from a Fund or a holder of Shares in its capacity as such for the services the Distributor provides under this Agreement. 5 (b)Except as may otherwise be agreed to by the Fund, the Distributor shall be responsible for the payment of all costs and expenses incurred by it in connection with the performance of its obligations under this Agreement (other than those costs associated with preparing and updating the Registration Statement and with reviewing the qualifications of prospective investors, which costs will be borne by the Fund). (c)The Distributor may enter into such member servicing arrangements and make such payments as described in Section 1(l) hereof, and may make such other payments as set forth in Section 1(m) hereof. 4. Additional Representation, Warranties and Covenants of the Fund Each Fund hereby represents, warrants, and covenants to the Distributor (severally and not jointly) that: (a)The Fund has been duly formed under the laws of the State of Delaware and has the power and authority to effect the offering of its Shares and conduct its business as described in the Registration Statement.All necessary filings, consents and other actions necessary to qualify the offering of Shares in each applicable U.S. state and to conduct the business of the Fund as described in the Registration Statement have been, or will timely be, made or taken.The offering and sale of the Shares has been duly registered under the Securities Act. (b)The Funds engage in business as closed-end, non-diversified management investment companies and are registered as such under the 1940 Act and will maintain the effectiveness of their registration statements with the Securities and Exchange Commission. (c)The sale of Shares and the execution, delivery and performance of this Agreement and the Fund’s conduct of business as described in the Registration Statement will not result in the violation of any applicable law. (d)The Fund will use the proceeds from the sale of Shares for the purposes set forth in the Registration Statement. (e)Shares to be or which may be issued by the Fund have been duly authorized for issuance and sale and, when issued and delivered by the Fund will conform in all material respects to all statements relating thereto contained in the Registration Statement. (f)The Registration Statement and any selling materials prepared or approved by the Fund do not contain any untrue statement of material fact or omit to state a material fact required to be stated therein or necessary in order to make the statements therein not misleading.If, at any time after the commencement of the offering of Shares and prior to the termination of such offering, an event occurs that in the opinion of counsel to the Fund materially affects the Fund and that should be set forth in an amendment or supplement to the Registration Statement in order to make the statements in the Registration Statement not misleading the Fund will notify the Distributor as promptly as practicable of the occurrence of such event and prepare and furnish to the Distributor copies of an amendment or supplement to the Registration Statement, in such reasonable quantities as it may request, for delivery to Distributor’s Subscribers in order that the Registration Statement will not contain any untrue statement of any material fact or omit 6 to state a material fact that in the opinion of such counsel is necessary to make the statements in the Registration Statement not misleading.If a Fund shall not propose such amendment or amendments and/or supplement or supplements within (15) days after receipt by the Fund of a written request from the Distributor to do so, the Distributor may, at its option, terminate this Agreement.A Fund shall not file any amendment to any Registration Statement or supplement to and prospectus or SAI without giving the Distributor reasonable notice thereof in advance; provided, however, that nothing contained in this Agreement shall in any way limit a Fund’s right to file at any time such amendments to any Registration Statement or supplement any prospectus or SAI as the Fund may deem advisable, such right being in all respects absolute and unconditional. (g)This Agreement has been duly authorized, executed and delivered by the Fund and, upon execution by the Distributor, will constitute a valid and binding agreement of the Fund. (h)Upon the Distributor’s request, the Fund will make available to the Distributor any information pertaining to the Fund reasonably requested by any prospective investor. (i)The foregoing covenants and representations shall be true and correct as of the date hereof and for so long as the Agreement remains in effect and the Distributor’s subscribers are invested in that Fund. 5. Additional Representation, Warranties and Covenants of the Distributor. The Distributor hereby represents and warrants to the Fund as follows: (a)The Distributor will comply with all applicable laws and regulations in connection with its activities as distributor including, without limitation, all rules and regulations under the Securities Exchange Act of 1934, as amended. (b)The Distributor has full power and authority to enter into, and to perform its obligations under, this Agreement. (c)The execution of this Agreement by the Distributor has been validly authorized. (d)In selling Shares, the Distributor will solicit offers to buy Shares only in compliance with the procedures described in Section 1(j) above and the Registration Statement.Neither the Distributor nor any other persons authorized by the Distributor will give any information or make any representations, other than those contained in the Registration Statement and any other Offering Documents specifically approved by the Fund. (e)The Distributor will distribute to each person to whom the Distributor has furnished a copy of the Registration Statement and/or other applicable written offering document any amendment or supplement thereto provided to the Distributor by the Fund as may be applicable to such person. (f)The Distributor acknowledges that transfers of Shares (and their repurchase by the Fund) are restricted as described in the Registration Statement. 7 (g)The Distributor represents that it has an anti-money laundering program in place reasonably designed to comply with Section 352 of the USA Patriot Act and FINRA Conduct Rule 3011.The Distributor’s anti-money laundering program includes: (i) Anti-Money Laundering/ “Know your Customer” polices and procedures; (ii) the designation of an Anti-Money Laundering Compliance Officer; (iii) recording-keeping and reporting practices in accordance with applicable law; (iv) reporting of suspicious activity to government authorizes in accordance with applicable law; (v) anti-money laundering training; and (vi) independent testing for compliance.The Distributor will provide such periodic reports or certification to the Fund regarding this program as the Fund may reasonably request. (h)The Distributor maintains all licenses and registrations necessary under applicable law and regulations (including the rules of FINRA) to provide the services required to be provided by the Distributor under this Agreement. 6. Liability; Indemnification (a)The Fund agrees to indemnify, defend and hold the Distributor and its affiliates and their respective officers, directors, employees, agents, representatives and controlling persons free and harmless from and against any and all claims, demands, liabilities and reasonable expenses (including the cost of investigating or defending such claims, demands or liabilities and any reasonable expenses (including the cost of investigation or defending such claims, demands or liabilities and any reasonable counsel fees incurred in connection therewith) which the Distributor and its affiliates and their respective officers, directors, employees, agents, representatives and/or any such controlling person may incur arising out of or based upon (i) any untrue statement of a material fact or omission to state any material fact required to be stated therein or necessary in order to make the statements therein not misleading contained in the Registration Statement or other Offering Documents (except to the extent such untrue statement or omission was made in reliance on and in conformity with information provided in writing to the Fund, by the Distributor for inclusion in the Registration Statement or other Offering Documents); (ii) any material breach by the Fund of any provision of this Agreement including any representation, warranty, covenant or agreement set forth herein; (iii) any material violation of any applicable law by the Fund or its officers, directors, employees, agents (other than the Distributor), or representatives; (iv) any actions of the Fund and its officers, directors, employees and agents (other than the Distributor) or representatives relating to the sale of Shares, including but not limited to any statements or representations, written or oral, concerning the Fund that such a party makes to the Distributor and its agents and representatives; (v) the action of the Fund and its employees and agents relating to the Fund’s processing of Subscription Agreements and the servicing of customer accounts; or (vi) any act or omission made in respect of its function as Distributor; provided, however, that, in no event shall anything herein be so construed as to protect the Distributor against any liability to which the Distributor would otherwise be subject by reason of its gross negligence, willful misfeasance or bad faith or reckless disregard of its obligations and duties under this Agreement, or violation of any applicable law by the Distributor in connection with the distribution of Shares.The Funds’ agreement to indemnify the Distributor, and other indemnities as aforesaid is expressly conditional upon the Fund being promptly notified of any action brought against the Distributor, such as notification to be given by letter or facsimile addressed to the Fund at the address set forth in this Agreement or other address communicated to the Distributor in writing (but only to 8 the extent that the Fund is prejudiced by the failure to give prompt notice), and further conditional upon the Distributor reasonably cooperating with the Fund with respect to any claim or demand for which the Distributor seeks indemnity and promptly defending such claims if the Fund reasonably requests.In addition, any determination by the Fund under this
